Exhibit 10.10
FIRST AMENDMENT TO THE
TREEHOUSE FOODS, INC.
EQUITY AND INCENTIVE PLAN
     WHEREAS, TreeHouse Foods, Inc. (the “Company”), maintains the TreeHouse
Foods, Inc. Equity and Incentive Plan, as amended and restated effective
February 16, 2007 (the “Plan”); and
     WHEREAS, pursuant to Section 10(a) of the Plan, the Board of Directors of
the Company now desires to amend the Plan for documentary compliance with
Internal Revenue Code Section 409A.
     NOW, THEREFORE, Section 11(b)(iv) of the Plan is amended, effective
January 1, 2008, by adding a sentence at the end thereof to read as follows:
     “Any such deferral election must defer receipt for a period of at least two
years.”
     IN WITNESS WHEREOF, the Board of Directors of the Company, acting by and
through the Company’s General Counsel and Chief Administrative Officer, has
caused this First Amendment to be executed as of the 7 day of November, 2008.

              TreeHouse Foods, Inc.
 
       
 
  By:   /s/ Thomas E. O’Neill
 
       
 
            Its: General Counsel and Chief Administrative Officer

 